DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, 11-12, 14, 16, 19-24, filed November 10th, 2021 are the subject matter of this Office Action. 
Status of Claims
  As indicated in the Office Action of 08/12/2021, claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim, while Claim 7 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected component, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2019. Claims 1-6, 8-9, 11-12, 14 and 19-23 are the subject matter of this Office Action.
 
Response to Amendment
Applicant’s amendments, filed 11/10/2021 are acknowledged. Applicant has amended the scope of claim 1, wherein the total terpene fraction comprises limonene in an amount of from 5.4% to 50% by wt. of the total terpene fraction.  
 Applicant's arguments, filed 11/10/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
Claim Rejections - 35 USC § 102-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
 Claim(s) 1-6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Meijer (US2009/0035396 published 02/05/2009).
De Meijer teaches cross-straining cannabis plants. Cannabis strains M16 and M3 are parent strains for such cross straining experiments.  
  
    PNG
    media_image1.png
    435
    872
    media_image1.png
    Greyscale

As shown in Table 1 cannabis strain M3 is a non-inbred clone, sourced from skunk marijuana. Strain M3 comprises a main cannabinoid, tetrahydrocannabinol (THC), present in of 97% wt. of all the cannabinoid components. Strain M3 also comprises secondary cannabinoids CBG and CBC, which reads on the limitation of claims 2-4. 
 
    PNG
    media_image2.png
    789
    913
    media_image2.png
    Greyscale

As shown in Table 4 above, steam distillation extraction of strain M3 yields a variety of monoterpenes and sesquiterpenes including the claimed limonene, wherein 
Regarding claim 6, as shown in Table 4, said extract also comprises humulene. Regarding the limitation directed to claim 5, wherein the total terpene is in an amount of at least 0.05% wt. of the composition, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) in MPEP 2112.01 discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that the extract of cannabis strain M3 taught by Table 4 of De Meijer above does not contain a total terpene fraction of at least 0.05% wt. of the extract.  
Lastly, regarding the claimed limitation directed to use of the composition for the treatment of a skin disorder (claim 8),  such a limitation of the instant claims fails to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e., an intent to use the disclosed composition as treatment for the skin), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble of not considered a limitation and is of no significance to Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP §2112.02(11). In the instant case, the cited prior art cannabis extract of De Meijer meets each and every structural and physical limitation of the instantly claimed composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims. 
  
Applicant traverses the rejection of record. Applicant argues that the prior art extract of De Meijer does not read on each of the limitations of the instant claims. Applicant argues that De Meijer fails to disclose how much of the main cannabinoid is present in the oil portion of cannabis extract, and therefore it is impossible to compare De Meijer with Applicant’s claimed composition. 

 Response to Arguments 
 Applicant’s arguments, filed 11/10/2021 are acknowledged and have been carefully considered, but remain unconvincing. Regarding Applicant’s contention that De Meijer fails to disclose how much of the main cannabinoid is present int the steam distilled cannabis extract, the examiner is unpersuaded. A skilled artisan knows that steam distillation is a proven method in which saturated steam passes through the cannabis strain (M3) taking the oil with it that comprises cannabinoids. As shown in Tables 1 and 4 of De Meijer, the extracted oil of M3 must comprise 97% wt. THC as the In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  
  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-12, 14, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of De Meijer (US2009/0035396 published 02/05/2009), Mikkelsaar CA 2859930 published 03/22/2016) and Jackson (US2013/0184354 published 06/18/2013). 
 De Meijer teaches cross-straining cannabis plants. Cannabis strains M16 and M3 are parent strains for such cross straining experiments.  
  
    PNG
    media_image1.png
    435
    872
    media_image1.png
    Greyscale

As shown in Table 1 cannabis strain M3 is a non-inbred clone, sourced from skunk marijuana. Strain M3 comprises a main cannabinoid, tetrahydrocannabinol (THC), present in of 97% wt. of all the cannabinoid components. Strain M3 also comprises secondary cannabinoids CBG and CBC, which reads on the limitation of claims 2-4. 
 
    PNG
    media_image2.png
    789
    913
    media_image2.png
    Greyscale

As shown in Table 4 above, steam distillation extraction of strain M3 yields a variety of monoterpenes and sesquiterpenes including the claimed limonene, wherein limonene is present in 6.66% wt. of the total terpene fraction (58.86 + 41.13 is 100), which reads on the limitation of the instant claims. 
Regarding claim 6, as shown in Table 4, said extract also comprises humulene. Regarding the limitation directed to claim 5, wherein the total terpene is in an amount of at least 0.05% wt. of the composition, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) in MPEP 2112.01 discuss the support of rejections 
However, De Meijer does not specifically formulate said cannabis extract with a topical delivery system. Nor does De Meijer specifically teach wherein the topical delivery system comprises components coconut oil and olive oil. 
Mikkelsaar teaches topical formulations comprising cannabis extracts and coconut oil. Mikkelsaar teaches that topical application is a safe route of cannabinoid administration due to as slow uptake of the cannabinoid in the skin. Mikkelsaar also teaches that coconut oil is a suitable topical formulant for cannabis extract compositions, as it acts as a penetrator of the skin ([0001], [0009]-[0014], [0027]-[0028], [0031]).
Jackson teaches topical formulations comprising cannabis extracts comprising THC, CBD formulated with olive oil (claims 14-19). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to formulate an extract of cannabis strain M3 of De Meijer, which comprises a main cannabinoid, tetrahydrocannabinol (THC), present in of 97% wt., the secondary cannabinoids CBG and CBC and a limonene fraction present in at least about 6.6% wt. of the total terpene fraction, in a topical oil composition 
Motivation to formulate said extract of cannabis strain M3 of De Meijer in a topical oil composition logically flows from the fact that Mikkelsaar and Jackson each teach that coconut oil and olive oil are suitable formulants to use for cannabis extract compositions, which in turn, raises a reasonable expectation of success. 
Lastly, regarding the claimed limitation directed to use of the composition for the treatment of a skin disorder (claim 8, 14),  such a limitation of the instant claims fails to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e., an intent to use the disclosed composition as treatment for the skin), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble of not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP §2112.02(11). In the instant case, the topical cannabis extract composition rendered obvious in view of the combined prior art of De Meijer, Mikkelsaar and Jackson meets each and every structural and physical limitation of the instantly claimed composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to 
 
Applicant traverses the rejection of record. Applicant argues that De Meijer fails to teach each and every limitation of the claimed composition and the combination of Mikkelsaar and Jackson fails to cure the deficiencies of De Meijer. 
 
 Response to Arguments
Applicant’s arguments have been carefully considered but remain unconvincing. Arguments directed to the teachings of De Meijer have been addressed above. Regarding Applicant’s contention that the combination of Mikkelsaar and Jackson fail to cure the deficiencies of De Meijer, Mikkelsaar and Jackson each teach that coconut oil and olive oil are suitable components to formulate cannabis extract compositions into topical composition.  Consistent with this reasoning, it would have obvious to have selected coconut oil and olive oil from within the prior art above and formulate with the cannabis extract of De Meijer, to arrive at the claimed cannabis topical composition yielding no more than one would expect from such an arrangement.  
Conclusion
In view of the rejections set forth above, no claim is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628